Exhibit 10.4

 

AMENDMENT TO GREGORY METZ

EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Employment Agreement of Gregory Metz is
entered into as of the 20th day of December, 2006, by and between Gregory Metz
(“EMPLOYEE”) and NovaStar Financial, Inc., a Maryland corporation (the
“EMPLOYER”).

 

WHEREAS, the EMPLOYEE and the EMPLOYER entered into an Employment Agreement (the
“Agreement”); and

 

WHEREAS, the EMPLOYEE and the EMPLOYER desire to amend the Agreement in the
manner hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the EMPLOYEE and the EMPLOYER agree as follows:

 

1.            The last sentence of the paragraph titled “Severance Payment”
under Section 7 of the Agreement is amended to read as follows:

 

“The severance payment shall be paid in a single lump sum (i) as soon as
possible in event EMPLOYEE’S employment shall be terminated by the EMPLOYER
other than for Cause or (ii) six months following EMPLOYEE’S termination of
employment due to Good Reason.”

 

2.           A new paragraph titled “Section 280G Adjustments” is added to the
end of Section 7 as follows:

 

Section 280G Adjustments. In the event that the severance payment and all other
benefits provided for in this Agreement or otherwise payable to the EMPLOYEE
(excluding for this purpose any payments that may be made under this paragraph)
(the “Company Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the EMPLOYER shall pay to the EMPLOYEE, at the time
specified below, an additional amount (the “Gross-Up Payment”) such that the net
amount retained by the EMPLOYEE, after deduction of any Excise Tax on the
Company Payments and any payments made pursuant to this paragraph and after
deduction of any U.S. federal, state and local income or payroll tax on the
payments made pursuant to this paragraph, shall be equal to the Company
Payments. For purposes of calculating the Gross-Up Payment, the EMPLOYEE shall
be deemed to pay income taxes at the highest applicable effective federal, state
and local income tax marginal rates for the calendar year in which the Gross-Up
Payment is to be made.

 

--------------------------------------------------------------------------------



Unless the EMPLOYER and the EMPLOYEE otherwise agree in writing, the
determination of the EMPLOYEE’s Excise Tax liability and the amount required to
be paid pursuant to the foregoing shall be made promptly in writing by the
EMPLOYER’s independent public accountants or such other tax experts as
reasonably agreed to by the EMPLOYER and the EMPLOYEE (the “Accountants”) and
such amount shall be paid to the EMPLOYEE promptly, but not before 10 days after
such determination. In the event that the Excise Tax incurred by the EMPLOYEE is
determined by the Internal Revenue Service to be greater or lesser than the
amount so determined by the Accountants, the EMPLOYER and the EMPLOYEE agree to
promptly pay such differential as the Accountants reasonably determine is
appropriate, including interest and any tax penalties, to the other party. For
purposes of making the foregoing calculations, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on interpretations of the Code for which there is “substantial authority”
tax reporting position. The EMPLOYER and the EMPLOYEE shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make such determination. The EMPLOYER shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this paragraph. For purposes of the computations herein, the
Accountants shall assume that the EMPLOYEE’s income is subject to income taxes
at the highest applicable effective Federal, state and local income tax marginal
rates for the calendar year for which a particular computation relates.

 

In the event of any proposed adjustment with the Internal Revenue Service (or
other applicable taxing authority) with respect to the Excise Tax which would
result in an increase in the amount of the Gross-Up Payment, the EMPLOYEE shall
permit the EMPLOYER to control the issues related to the Excise Tax (at the
EMPLOYER’s expense), provided that such issues do not potentially adversely
affect the EMPLOYEE. In the event issues are interrelated, the EMPLOYEE and the
EMPLOYER shall in good faith cooperate so as to not jeopardize resolution of
either issue. In the event of any conference with any taxing authority as to the
Excise Tax or associated income taxes, the EMPLOYEE shall permit the
representative of the EMPLOYER to accompany the EMPLOYEE and the EMPLOYEE and
the EMPLOYEE’s representative shall cooperate with the EMPLOYER and its
representative.

 

 

3.

A new Section 22 is added to read as follows:

 

 

22.

CODE SECTION 409A

 

To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A of the Code and the applicable U.S. Treasury regulations and other
interpretative guidance issued thereunder. Notwithstanding any provision of the
Agreement to the contrary, the EMPLOYER may adopt such amendments to the
Agreement or adopt other policies and procedures, or take any other actions,
that the EMPLOYER determines is necessary or appropriate to exempt any benefits
under the Agreement from Section 409A of the Code and/or to preserve the
intended tax treatment of the benefits provided hereunder, and/or to comply with
the requirements of Section 409A and related U.S. Treasury guidance.

 

4.            Except as amended herein, all provisions of the Agreement shall
remain and continue in full force and effect.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the EMPLOYER has caused this Agreement to be
executed by its duly authorized officer, and the EMPLOYEE has hereunto signed
this Agreement, as of the date first above written. This Amendment may be
executed in counterparts, each of which shall be deemed to be an original and
all of which together shall constitute an agreement.   

 

 

 

NOVASTAR FINANCIAL, INC.

 

 

By

/s/ Scott F. Hartman

 

Scott F. Hartman

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

/s/ Gregory Metz

 

Gregory Metz

 

 

 

 

 